DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12, 14, and 15 in the reply filed on 11/16/2021 is acknowledged.
Claims 21-23 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “the surface of a two-dimensional material” (lines 1-2) that lack antecedent basis because “the surface” has not been defined by the claim.
Claim 9 recites limitations “the electrically insulating polymer” that lack antecedent basis because “the electrically insulating polymer” has not been defined by the claim 9 and claim 1 (upon which claim 9 depends).
 Claim 11 recites limitations “the annealed molecule layer” that lack antecedent basis, and it is unclear whether “the annealed molecule layer” was intended to relate back to a step of “annealing the substrate with spacer layer and the molecules” (line 7 of claim 1) or to set forth an additional molecule layer.
Claim 12 recites limitations “the encapsulating layer” that lack antecedent basis because “the encapsulating layer” has not been defined by the claim 12 and claims 10 and 1 (upon which claim 12 depends).
Claim 12 recites limitations “the annealed molecule layer” that lack antecedent basis, and it is unclear whether “the annealed molecule layer” was intended to relate back to a step of “annealing the substrate with spacer layer and the molecules” (line 7 of claim 1) or to set forth an additional molecule layer.
Claim 14 recites limitations “the molecular dopant” that lack antecedent basis because “the molecular dopant” has not been defined by the claim 14 and claims 10 and 1 (upon which claim 14 depends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214482 to Park et al. (hereinafter Park) in view of Wehling et al. (“Molecular Doping of Graphene” (2008), Nano Letters, Vol. 8, No.1, pp. 173-177, hereinafter Wehling). 
With respect to claim 1, Park discloses a method (e.g., doping a 2-dimensional semiconductor by diffusion a dopant though annealing the semiconductor or insulating layer including a dopant) (Park, Figs. 1A-1C, 2A-2C, 3, ¶0008-¶0027, ¶0043-¶0051, ¶0057-¶0080) for assembling impurities (e.g., the impurities diffused into the doped layer 2D semiconductor layer 130 absorbed on a lower side of the doped layer 130) (Park, Figs. 1C, 2C, ¶0047, ¶0051, ¶0066) on the surface of a two-dimensional material (130) formed on a substrate (110), the method comprises:
        - forming a spacer layer (e.g., 120 in Fig. 1C or 220 in Fig. 2B) (Park, Figs. 1C, 2B, ¶0044-¶0045, ¶0047, ¶0058, ¶0061) comprising at least one of an electrically insulating compound (e.g., 220) or a semiconductor compound (e.g., a semiconductor layer 120 
      - depositing impurities on the spacer layer (e.g., an impurity ion-implanted into the semiconductor layer 120 or into the insulating layer 220) (Park, Figs. 1B, 2B, ¶0046, ¶0058, ¶0065),
      - annealing (Park, Figs. 1C, 2C, ¶0051, ¶0065, ¶0066) the substrate (110/210) with spacer layer (120/220) and the impurities at an elevated temperature (e.g., from about 300º C to about 600 º C) for an annealing time duration (e.g., one hour), wherein the temperature and annealing time are such that at least a portion of the impurities are allowed to diffuse through the spacer layer (120/220) towards the surface of the two-dimensional material (130/230) to assemble (e.g., the impurities diffused outwards to the doped layer 130/230 and absorbed between the doped layer 130/230 and the spacer layer 120/220, mostly on a lower side of the doped layer) (Park, Figs. 1C, 2C, ¶0051, ¶0066) on the surface of the two-dimensional material.
Further, Park does not specifically disclose assembling molecules on the surface of a two-dimensional material. However, Wehling teaches molecular doping of a two-dimensional material including a graphene (Wehling, Abstract, p. 172, Cols. 1-2; p. 173, Cols. 1-2) with molecules, such as NO2, to provide p-type doping of graphene for an advanced graphene electronic device having high electron mobility.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Park by providing appropriate type of impurity as a dopant for doping a two-dimensional material including a graphene as taught by Wehling to have a method for assembling molecules on the surface of a two-dimensional material in order to provide molecular doping of  graphene for an advanced graphene electronic device having high electron mobility (Wehling, Abstract, pp. 173-174).
Regarding Claim 5, Park in view of Wehling discloses the method according to claim 1. Further, Park discloses the method, wherein the impurities are dopants, wherein the dopants diffuse through the spacer layer (120/220) (Park, Figs. 1C, 2C, ¶0051, ¶0065, ¶0066) towards the surface of the two-
However, Wehling teaches molecular doping of a two-dimensional material including a graphene (Wehling, Abstract, p. 172, Cols. 1-2; p. 173, Cols. 1-2) with molecules, such as NO2, to provide p-type doping of graphene for an advanced graphene electronic device having high electron mobility.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by providing appropriate type of impurity as a dopant for doping a two-dimensional material including a graphene as taught by Wehling to have the method, wherein the molecules are molecular dopants in order to provide molecular doping of  graphene for an advanced graphene electronic device having high electron mobility (Wehling, Abstract, pp. 173-174).
Regarding Claim 6, Park in view of Wehling discloses the method according to claim 5. Further, Park discloses the method, wherein the annealing time and annealing temperature is based on a desired degree of doping of the two-dimensional layer (e.g., the impurities absorbed between the doped layer 130/230 and the spacer layer 120/220, mostly on a lower side of the doped layer, due to diffusion of impurities during annealing at a specific temperature of about 300º C to about 600 º C, and for a specific time, about one hour, that would control absorbance of impurities on a lower side of the doped layer 130/230) (Park, Figs. 1C, 2C, ¶0051, ¶0066).
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0134392 to Afzali-Ardakani et al. (cited in IDS of 06/18/2020, hereinafter Afzali-Ardakani) in view of Xue et al. (US 2016/0343746, hereinafter Xue) and Park (US 2015/0214482).
With respect to claim 1, Afzali-Ardakani discloses a method (e.g., doping semiconducting nanotubes including graphene) (Afzali-Ardakani, Fig. 5, ¶0006-¶0008, ¶0025-¶0028, ¶0038-¶0040) for assembling molecules (e.g., doping molecules bond to the graphene via charge transfer interaction) (Afzali-Ardakani, Fig. 5, ¶0006, ¶0025-¶0028, ¶0039) on the surface of a two-dimensional material (e.g., graphene layer 140) formed on a substrate (100), the method comprises:

      - depositing molecules on the spacer layer (e.g., doping through the patterned resist, the doping is conducted in solution phase or gas phase) (Afzali-Ardakani, Fig. 5, ¶0040, ¶0025),
      - doping such that at least a portion of the molecules are allowed through the spacer layer (e.g., resist PMMA layer) towards the surface of the two-dimensional material (140) to assemble (e.g., molecules bond to the graphene layer via charge transfer interaction) (Afzali-Ardakani, Fig. 5, ¶0039, ¶0040) on the surface of the two-dimensional material (140).
Further, Afzali-Ardakani does not specifically disclose annealing the substrate with spacer layer and the molecules at an elevated temperature for an annealing time duration, wherein the temperature and annealing time are such that at least a portion of the molecules are allowed to diffuse through the spacer layer towards the surface of the two-dimensional material to assemble on the surface of the two-dimensional material.
However, Hue teaches a doping method (Hue, Fig. 3, ¶0001, ¶0006, ¶0009, ¶0014-¶0019, ¶0034-¶0046, ¶0071-¶0081) of a semiconductor material on a substrate by using diffusion through the patterned photoresist layer (Hue, Fig. 3, ¶0045, ¶0046, ¶0054, ¶0065) to control doping concentrations of different doped regions of a semiconductor layer to provide p-type or n-type semiconductor regions for electronic device including a transistor with reduced leakage current; the photoresist is coated on the substrate by spin coating method, and the diffusion method is making the dopant to diffuse through the photoresist layer by the drive of high temperature.
Further, Park teaches a method of doping a 2-dimensional material (e.g., graphene) that comprises annealing (Park, Figs. 2A-2C, ¶0057-¶0066) the substrate (210) with spacer layer (220) comprised of a material that easily diffuses impurities in the spacer layer at an elevated temperature (e.g., from about 300º C to about 600 º C) for an annealing time duration (e.g., one hour), wherein the temperature and annealing time are such that at least a portion of the impurities are allowed to diffuse 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Afzali-Ardakani by doping the graphene layer of Afzali-Ardakani  through the photoresist layer by diffusion method that makes the dopant to diffuse under the drive of high temperature as taught by Hue, wherein high temperature annealing is performed on the substrate with spacer layer and the dopants at specific temperature and time as taught by Park depending on the material of the spacer layer and the dopants to have annealing the substrate with spacer layer and the molecules at an elevated temperature for an annealing time duration, wherein the temperature and annealing time are such that at least a portion of the molecules are allowed to diffuse through the spacer layer towards the surface of the two-dimensional material to assemble on the surface of the two-dimensional material in order to provide improved method of diffusion through the photoresist to control doping concentrations of different doped regions of a semiconductor layer; and to provide improved method of doping 2-dimensional material by diffusion a dopant through the annealing an insulating layer that includes the dopant to obtain advanced semiconductor device (Hue, ¶0001, ¶0006, ¶0009, ¶0014-¶0019, ¶0036-¶0037, ¶0045-¶0046; Park, ¶0008, ¶0009, ¶0058-¶0066, ¶0079-¶0080).
Claims 2 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214482 to Park in view of Wehling (“Molecular Doping of Graphene” (2008), Nano Letters, Vol. 8, No.1, pp. 173-177) as applied to claim 1, and further in view of Kimura et al. (US 2013/0032913, hereinafter Kimura).
Regarding Claim 2, Park in view of Wehling discloses the method according to claim 1. Further, Park does not specifically disclose the method, comprising: - after the molecules have been deposited on the spacer layer, encapsulating the spacer layer with at least one encapsulating layer comprising an electrically insulating compound. However, Kimura teaches a graphene structure (Kimura, Fig. 6, ¶0008-¶0016, ¶0090-¶0102) including a graphene layer (321) (Kimura, Fig. 6, ¶0091-¶0095) to be doped and the dopant layer (322) on a substrate (31), wherein the graphene layer (321) is a lower layer on the side of the substrate (310), or the dopant layer (Kimura, Fig. 2, ¶0047) is lower layer on a side of the substrate, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by providing a graphene structure including a sealing layer covering the entire surface of the dopant layer as taught by Kimura to have the method, comprising: - after the molecules have been deposited on the spacer layer, encapsulating the spacer layer with at least one encapsulating layer comprising an electrically insulating compound in order to prevent water in an environment from reaching the dopant layer, and to prevent water from donating an electron to the graphene layer (Kimura, ¶0008-¶0016, ¶0095).
Regarding Claim 15, Park in view of Wehling discloses the method according to claim 1. Further, Park does not specifically disclose the method, wherein the spacer layer encapsulates the two-dimensional material on the substrate. However, Kimura teaches a graphene structure (Kimura, Fig. 6, ¶0008-¶0016, ¶0090-¶0102) including a graphene layer (321) (Kimura, Fig. 6, ¶0091-¶0095) to be doped and the dopant layer (322) on a substrate (31), wherein the graphene layer (321) is a lower layer on the side of the substrate (310), or the dopant layer (Kimura, Fig. 2, ¶0047) is lower layer on a side of the substrate, and wherein after the dopant layer (322) including a dopant is formed, forming a sealing layer (33) to cover the entire surface of the dopant layer (322) to prevent water in an environment from reaching the dopant layer (322), and to prevent water from donating an electron to the graphene layer (321).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by providing a graphene structure comprising a spacer layer that includes a sealing layer covering the entire surface of the dopant layer as taught by Kimura to have the method, wherein the spacer layer encapsulates the two-dimensional material on the substrate in order to prevent water in an environment from reaching the dopant layer, and to prevent water from donating an electron to the graphene layer (Kimura, ¶0008-¶0016, ¶0095).
Claims 2-4, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214482 to Park in view of Wehling (“Molecular Doping of Graphene” (2008), Nano Letters, Vol. 8, .
Regarding Claims 2 and 3, Park in view of Wehling discloses the method according to claim 1. Further, Park discloses does not specifically disclose the method, comprising: - after the molecules have been deposited on the spacer layer, encapsulating the spacer layer with at least one encapsulating layer comprising an electrically insulating compound (as claimed in claim 2); comprising: - depositing at least one metal layer on the encapsulating layer (as claimed in claim 3).
However, Park teaches that after forming the doped layer (130/230) (Park, Fig. 3, ¶0069-¶0079) including impurities as dopants diffused from the spacer layer (120/220), forming a semiconductor device including the doped layer (130/230) having impurities as a channel layer. Further, Afzali-Ardakani teaches encapsulating the semiconductor device (e.g., FET transistor) (Afzali-Ardakani, Fig. 6, ¶0006-¶0008, ¶0024-¶0048) on a substrate comprising a graphene layer as a channel layer (140) (Afzali-Ardakani, Fig. 6, ¶0041-¶0044), wherein encapsulating the semiconductor device with at least one encapsulating layer comprises an electrically insulating compound (e.g., organic material PMMA), and depositing at least one metal layer for the metallization for the back-end of the line (Afzali-Ardakani, Fig. 6, ¶0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by providing a graphene structure on a substrate including a spacer layer including molecular dopant of Park/Wehling, and further forming a semiconductor device on a substrate including a spacer layer as taught by Park, wherein the semiconductor device on a substrate including a spacer layer is encapsulated with an encapsulating layer, and further providing metallization for the back-end of the line as taught by Afzali-Ardakani to have the method, comprising - after the molecules have been deposited on the spacer layer, encapsulating the spacer layer with at least one encapsulating layer comprising an electrically insulating compound (as claimed in claim 2); - depositing at least one metal layer on the encapsulating layer (as claimed in claim 3) in order to provide improved semiconductor device with a channel including doped graphene to improve electronic mobility (Afzali-Ardakani, ¶0006, ¶0024).
Regarding Claim 4, Park in view of Wehling discloses the method according to claim 1. Further, Park discloses the method, wherein the electrically insulating compound in the spacer layer (220) (Park 
However, Afzali-Ardakani teaches forming a doped graphene layer (Afzali-Ardakani, Fig. 5, ¶0006-¶0008, ¶0025-¶0027) as a channel layer (140) of the semiconductor device, wherein the graphene layer (140) (Afzali-Ardakani, Fig. 5, ¶0027, ¶0040) is doped through a resist layer comprising a polymer material (PMMA) (Afzali-Ardakani, Fig. 5, ¶0039-¶0040). Further, Moon teaches a method for improving the thermal stability of polymer patterns (Moon, ¶0003-¶0004, ¶0039-¶0042), wherein photoresist layer is used to form polymer patterns with improved stability, and the polymer patterns are heated in an organic solution at a glass transition temperature of the polymer or higher that is in a range from 100º C to about 200º C (Moon, ¶0041-¶0042).
Thus, a person of ordinary skill in the art would recognize that the annealing temperature of Park in a range from about 300º C to about 600 º C is higher than a glass transition temperature of the photoresist polymer material in a range from 100º C to about 200º C, as evidenced by Moon (¶0041-¶0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by forming the spacer layer including a polymer material as the electrically insulating compound in the spacer layer to dope a graphene layer through the polymer material as taught by Afzali-Ardakani, wherein the polymer material is the resist material layer having a glass transition temperature in a specific range (as taught by Moon) that is lower than the annealing temperature to have the method, wherein the electrically insulating compound is a polymer, wherein the annealing temperature is above the glass transition temperature of the electrically insulating polymer in order to provide improved semiconductor device with a channel including doped graphene to improve electronic mobility (Afzali-Ardakani, ¶0006, ¶0024).
Regarding Claims 7 and 8, Park in view of Wehling discloses the method according to claim 1. Further, Park discloses the method, wherein forming the spacer layer (220) comprises: - coating the 
However, Afzali-Ardakani teaches forming a doped graphene layer (Afzali-Ardakani, Fig. 5, ¶0006-¶0008, ¶0025-¶0027) as a channel layer (140) of the semiconductor device, wherein the graphene layer (140) (Afzali-Ardakani, Fig. 5, ¶0027, ¶0040) is doped through a resist layer comprising a polymer material (Afzali-Ardakani, Fig. 5, ¶0039-¶0040, ¶0048), and the resist material including a polymer, such as a spin-on organic material (PMMA) is coated on the graphene layer (140). Further, Moon teaches a method for improving the thermal stability of polymer patterns (Moon, ¶0003-¶0004, ¶0039-¶0042), wherein photoresist layer is used to form polymer patterns with improved stability, and the polymer patterns are formed by a spin coating the a photoresist solution on a substrate, and heating in an organic solution at a glass transition temperature of the polymer or higher that is in a range from 100º C to about 200º C (Moon, ¶0041-¶0042).
Thus, a person of ordinary skill in the art would recognize that the annealing temperature of Park in a range from about 300º C to about 600 º C is higher than a glass transition temperature of the photoresist polymer material in a range from 100º C to about 200º C, as evidenced by Moon (¶0041-¶0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by forming the spacer layer including a polymer material, such as a spin-on organic material (PMMA), to dope a graphene layer through the polymer material that is spin coated on the graphene layer as taught by Afzali-Ardakani, wherein the polymer material is the resist material that is spin coated as a solution and having a glass transition temperature in a specific range (as taught by Moon) that is lower than the annealing temperature to have the method that comprises: - coating the layer of two-dimensional material with a liquid comprising an 
Regarding Claim 10, Park in view of Wehling discloses the method according to claim 1. Further, Park does not specifically disclose that depositing molecules on the spacer layer comprises: - coating the spacer layer with a liquid solution comprising an electrically insulating polymer and the molecules.
However, Afzali-Ardakani teaches forming a doped graphene layer (Afzali-Ardakani, Fig. 5, ¶0006-¶0008, ¶0025-¶0027) as a channel layer (140) of the semiconductor device, wherein the graphene layer (140) (Afzali-Ardakani, Fig. 5, ¶0027, ¶0040) is doped through a resist layer comprising a polymer material (Afzali-Ardakani, Fig. 5, ¶0039-¶0040, ¶0048), and the resist material including a polymer, such as a spin-on organic material (PMMA) is coated on the graphene layer (140); and the dopant molecules bond to graphene layer (140) (Afzali-Ardakani, Fig. 5, ¶0025-¶0028, ¶0039-¶0040) via charge transfer interaction, and the doping is preferably conducted in a solution phase including organic solvents (Afzali-Ardakani, Fig. 5, ¶0025). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by forming the spacer layer including a polymer material, such as a spin-on organic material (PMMA), to dope a graphene layer through the polymer resist material, and coating the spacer layer with a liquid solution comprising an organic solvent and the doping molecules as taught by Afzali-Ardakani to have the method, wherein depositing molecules on the spacer layer comprises: - coating the spacer layer with a liquid solution comprising an electrically insulating polymer and the molecules in order to provide improved semiconductor device with a channel including doped graphene to improve electronic mobility (Afzali-Ardakani, ¶0006, ¶0024).
Regarding Claims 11 and 12, Park in view of Wehling and Afzali-Ardakani discloses the method according to claim 10. Further, Park does not specifically disclose the method, further comprising encapsulating the annealed molecule layer with at least one encapsulating layer comprising an electrically insulating compound (as claimed in claim 11); comprising depositing a metal layer on the encapsulating layer formed on the annealed molecule layer (as claimed in claim 12).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling/ Afzali-Ardakani by providing a graphene structure on a substrate including a spacer layer including molecular dopant of Park/Wehling/ Afzali-Ardakani, and further forming a semiconductor device on a substrate including a spacer layer as taught by Park, wherein the semiconductor device on a substrate including a spacer layer is encapsulated with an encapsulating layer, and further providing metallization for the back-end of the line as taught by Afzali-Ardakani to have the method, further comprising encapsulating the annealed molecule layer with at least one encapsulating layer comprising an electrically insulating compound (as claimed in claim 11); comprising depositing a metal layer on the encapsulating layer formed on the annealed molecule layer (as claimed in claim 12)in order to provide improved semiconductor device with a channel including doped graphene to improve electronic mobility (Afzali-Ardakani, ¶0006, ¶0024).
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0214482 to Park in view of Wehling (“Molecular Doping of Graphene” (2008), Nano Letters, Vol. 8, No.1, pp. 173-177) as applied to claim 1, and further in view of Park et al. (US 2017/0125263, hereinafter Park (‘263)).
Regarding Claim 9, Park in view of Wehling discloses the method according to claim 1. Further, Park does not specifically disclose that forming the spacer layer comprises depositing the electrically insulating polymer by at least one of physical vapor deposition or chemical vapor deposition. However, Park (‘263) teaches a method of doping 2-dimensional semiconductor (Park (‘263), Figs. 2A-2E, ¶0007-¶0013, ¶0026-¶0036) by forming a spacer layer (e.g., 200) (Park (‘263), Fig. 2B, ¶0029-¶0031) including 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by forming the spacer layer including a polymer material comprised of photosensitive particles by a vapor deposition method as taught by Park (‘263) to have the method, wherein forming the spacer layer comprises depositing the electrically insulating polymer by at least one of physical vapor deposition or chemical vapor deposition in order to provide improved method of doping 2-dimensional material to control and optimize the performance of a semiconductor integrated circuit (Park (‘263), ¶0007-¶0013).
Regarding Claim 10, Park in view of Wehling discloses the method according to claim 1. Further, Park does not specifically disclose that depositing molecules on the spacer layer comprises: - coating the spacer layer with a liquid solution comprising an electrically insulating polymer and the molecule. However, Park (‘263) teaches a method of doping 2-dimensional semiconductor (Park (‘263), Figs. 2A-2E, 4A-4E, ¶0007-¶0013, ¶0026-¶0047) that comprises forming a particle layer (50) (Park (‘263), Fig. 2C, ¶0032) on the spacer layer (200) by a heat treatment process, wherein the particles (50) are moved to an upper  surface of the spacer layer (200); and an embodiment, wherein forming a particle layer (500) (Park (‘263), Figs. 4C-4D, ¶0042-¶0044) is performed by coating a liquid solution (400) comprising an electrically insulating photosensitive particles (50) comprised of polymer material (PET) and evaporating the solution by a heating process.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling by forming a particle layer on the spacer layer by coating a liquid solution comprising a specific solution and polymer particles as taught by Park (‘263) to have the method, wherein depositing molecules on the spacer layer comprises: - coating the spacer layer with a liquid solution comprising an electrically insulating polymer and the molecule in order to provide improved method of doping 2-dimensional material to control and optimize the performance of a semiconductor integrated circuit (Park (‘263), ¶0007-¶0013).
Regarding Claim 14, Park in view of Wehling and Park (‘263) discloses the method according to claim 10. Further, Park does not specifically disclose that the liquid solution comprising the electrically insulating polymer and the molecular dopant is spin-coated onto the spacer layer. However, Park (‘263) teaches a method of doping 2-dimensional semiconductor (Park (‘263), Figs. 4A-4E, ¶0007-¶0013, ¶0026-¶0036) that comprises an embodiment, wherein forming a particle layer (500) (Park (‘263), Figs. 4C-4D, ¶0042-¶0044) is performed by coating a liquid solution (400) comprising an electrically insulating photosensitive particles (50) comprised of polymer material (PET) and evaporating the solution by a heating process, and the coating is provided by spin coating method Park (‘263), Fig. 4C, ¶0043).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Wehling/Park(‘263)  by forming the spacer layer including a polymer material comprised of photosensitive particles by spin coating a liquid solution comprising an electrically insulating photosensitive particles as taught by Park (‘263) to have the method, wherein the liquid solution comprising the electrically insulating polymer and the molecular dopant is spin-coated onto the spacer layer in order to provide improved method of doping 2-dimensional material to control and optimize the performance of a semiconductor integrated circuit (Park (‘263), ¶0007-¶0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891